DETAILED ACTION
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein a perimeter of the first substrate only partially overlaps a perimeter of the second substrate and a perimeter of the	 second substrate only partially overlaps a perimeter of the first substrate when the first substrate and second substrate are coupled through the lead frame (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	For example, in FIG. 1, it appears that the first substrate 4 is fully aligned with the second substrate 14, and therefore completely overlaps the second substrate 14 in a cross-sectional view.  However, in another view (i.e. top view) shown in FIG. 2, the first substrate 32 appears significantly larger than the second substrate 28 as the first side 26 of the first substrate is much larger than overall rectangular perimeter of the second substrate 28, and therefore the perimeter of the first substrate 32 does not show to partially overlap a perimeter of the second substrate but rather completely surrounds the perimeter of the second substrate. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 thru 12, and 21 thru 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 11-14 of claim 1, the term “perimeter” in the limitation “wherein a perimeter of the first substrate only partially overlaps a perimeter of the second substrate and a perimeter of the second substrate only partially overlaps a perimeter of the first substrate when the first substrate and second substrate are coupled through the lead frame” is unclear because it is unknown whether the applicant means the entire perimeter or whether the applicant only means an “edge” which may also be defined as a perimeter.   For example, it is unclear whether a perimeter that is entirely contained within a larger perimeter would still be defined as 
Also, in FIG. 1, it appears that the first substrate 4 is fully aligned with the second substrate 14, and therefore completely overlaps the second substrate 14 in a cross-sectional view.  However, in another view (i.e. top view) shown in FIG. 2, the first substrate 32 appears significantly larger than the second substrate 28 as the first side 26 of the first substrate is much larger than overall rectangular perimeter of the second substrate 28, and therefore, the perimeter of the first substrate 32 does not appear to partially overlap a perimeter of the second substrate but rather completely surrounds the perimeter of the second substrate.  Also, it is unclear what is defined as the first substrate as shown in FIG 2 and what regions are actually the first substrate or the lead frame.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	In view of the 112 rejection above, claim(s) 1, 2, 4, 6 thru 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Duran et al. US 2020/0194364 A1 (continuation of application PCT/EP2017/071429 filed on Aug. 25, 2017).  Duran discloses (see, for example, Fig. 4a, and 1a) a semiconductor package 400 comprising a first substrate 401b, two or more die 410, clip 111, second substrate 401a, two or more die 410, clip 111, spacers 450, 
Regarding claims 2, and 8, see, for, example, paragraph [0083] wherein Duran discloses IGBTs, MOSFETS or diodes which are devices that may function as a fast recovery die.
Regarding claims 4, and 10, see, for example, Fig. 4a wherein Duran discloses the heat sink 440b.
Regarding claims 6, and 12, see, for example, paragraph [0082] wherein Duran discloses DCB and IMS substrates.
Regarding claim 7, see, for example, Fig. 4a wherein Duran discloses the first side of the first substrate 401b and the first side of the second substrate 401a being asymmetrically coupled through the two or more spacers.
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

7.	Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. US 2020/0194364 A1 (continuation of application PCT/EP2017/071429 filed on Aug. 25, 2017) as applied to claims 1, 2, 4, 6-8, 10, and 12 above, and further in view of Gowda US 2013/0154110 A1.  Duran does not specifically disclose the direct bonded copper substrate with one of an alumina, ceramic doped with zirconium dioxide, a silicon nitride ceramic, an aluminum nitride ceramic, a high strength AlN ceramic, and any combination thereof.  However, see, for example, [0020] wherein Gowda discloses DBC substrates being made of alumina.  It would have been obvious to one of ordinary skill in the art to have the direct bonded copper substrate with one of an alumina, ceramic doped with zirconium dioxide, a silicon nitride ceramic, an aluminum nitride ceramic, a high strength AlN ceramic, and any combination thereof in order to have a stable substrate that supports copper layers, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Also, the use of conventional materials to perform their known functions in a conventional process is obvious.  In re Raner 134 USPQ 343 (CCPA 1962).  Furthermore, as the composition of the substrate does not seem to be critical to the invention, it must be shown that any one or all of the listed materials yield an unexpected product or result.  In re Margolis 228 USPQ 940 (Fed. Cir. 1986); In re Kirsch 182 USPQ 286 (CCPA 1974); In re Suether 181 USPQ 36 (CCPA 1974); In re Costello 178 USPQ 290 (CCPA 1973); In re Von Schickh 150 USPQ 300 (CCPA 1966); In re Sussman 60 USPQ 538 (CCPA 1944); In re Kaplan 45 USPQ 175 (CCPA 1940).
s 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. US 2020/0194364 A1 (continuation of application PCT/EP2017/071429 filed on Aug. 25, 2017) as applied to claims 1, 2, 4, 6-8, 10, and 12 above, and further in view of Funakoshi et al. US 2009/0116197 A1.  Duran does not specifically disclose the two or more spacers being comprised of electrically conductive material.  However, see, for example, FIG. 5 wherein Funakoshi discloses a semiconductor package comprising spacers 38.  In paragraph [0035], Funakoshi discloses the spacers being metallic.  It would have been obvious to one of ordinary skill in the art to have the two or more spacers being comprised of electrically conductive material in order to have a resilient material capable of separating the substrates and withstanding heat, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the new limitation “wherein a perimeter of the first substrate only partially overlaps a perimeter of the second substrate and a perimeter of the second substrate only partially overlaps a perimeter of the first substrate when the first substrate and second substrate are coupled through the lead frame”, Duran US 2020/0194364 A1 still discloses this limitation.  In Fig. 4a, Duran discloses the first substrate 401b being smaller lengthwise than the second substrate 401a, and therefore, the left and right edges (i.e. left and right perimeter) inherently do 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
/EUGENE LEE/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
February 1, 2022